—Order unanimously affirmed without costs. Memorandum: Because plaintiff failed to offer a justifiable excuse for the delay and to submit material in evidentiary form demonstrating the existence of a meritorious cause of action, Supreme Court properly granted defendant’s motion to dismiss the complaint for lack of prosecution (see, CPLR 3216 [e]; Mosberg v Elahi, 80 NY2d 941; Schuman v Raymond Corp., 174 AD2d 1040, lv denied 78 NY2d 858; Zent v Board of Educ., 174 AD2d 1047). Plaintiff’s contentions that defendant had not fully complied with discovery demands and that it deliberately denied or obstructed discovery are not borne out in this record. (Appeal from Order of Supreme Court, Erie County, Glownia, J. — Dismiss Complaint.) Present — Callahan, J. P., Pine, Fallon, Doerr and Boehm, JJ.